DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 9/29/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-28 are pending in this Office Action. Claims 1, 4, 6, 7, 9, 10, 15, 18 and 20-26 are currently amended. Claims 1 and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/29/2020 has been entered.	
	
Remarks & Arguments
Applicant argues that the cited references don’t teach the claimed:
“storing, in the slot number column, slot numbers that produce a particular item-dispersal pattern; 
wherein the particular item-dispersal pattern is such that rows, in the first set of rows, that contain consecutive slot numbers are not stored in the same persistent storage block; 
after storing the slot numbers that produce the particular item-dispersal pattern, storing subsequent sets of items in the table by performing updates, to the first set of rows, in a sequence that follows the slot numbers in the slot number column.”
1. because Subramanyam’s assignment of enqueue sessions (i.e. processes) to shards says nothing about how data is stored within persistent storage blocks, as recited in claim 1. Assignment of a process to a particular table does not shed light on how the process might store data for the table.

2. because Choudhury’s polling table that orders queues for service by a node processor does not speak to storing data for a table, and certainly does not teach or suggest storing data as recited in claim 1.
In response, Subramanyam teaches a round-robin assignment scheme where enqueue sessions are distributed across the shards [0270] where each shard of the queue table [0036] teaches a block. Although Subramanyam does not preserve the sequence produced by the round-robin assignment scheme, it describes a kind of sequence number for messages that are enqueued, which is saved in a sequence number index [0255-0257, 0270]. Choudhry is added in order to preserve the order in which Subramanyam’s shards are visited using the round-robin assignment scheme, and may be used in addition to or as an alternative to the use of sequence numbers as a way to identify the order of message enqueue.
Hence the rejection of the claims under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanyam (US Publication No. 2014/0372702 A1), in view of Choudhury (US Patent No. 7,548,514 B1).
Claim 1:
Subramanyam teaches a method comprising:
storing, on a persistent storage device [0036: a sharded queue is implemented on disk using a partitioned queue table], a first set of items in a table that has a slot number column [0255-0257: every message that is stored in a partition has a unique sequence number (slot number) the sequence number may be stored in an indexed column of the queue table, and indexed in a sequence number index (table)];
wherein the persistent storage device comprises a plurality of persistent storage blocks [0036: a sharded queue is implemented on disk using a partitioned queue table, the disk teaches persistent storage and shards of the queue table teaches blocks];
wherein storing the first set of items in the table causes a first set of rows that correspond to the first set of items to be stored in a set of two or more persistent storage blocks of the plurality of persistent storage blocks [0270: the enqueue sessions may be distributed across the shards associated with the instance using a round-robin assignment scheme (such that the messages “rows” are not stored in the same partition/shard, hence multiple shards are used to store multiple messages)];
produce a particular item-dispersal pattern; wherein the particular item-dispersal pattern is such that rows, in the first set of rows, that contain consecutive slot numbers are not stored in the same persistent storage block [0270: the enqueue sessions may be distributed across the shards associated with the instance using a round-robin assignment scheme; 0036: sharded queue 200 is implemented on disk using a partitioned queue table 300, as illustrated in FIG. 3. Referring to FIG. 3, queue table 300 is divided into six partitions. Examiner notes that using a round-robin assignment scheme, consecutive messages being enqueued in the queue table (rows) are not stored in the same partition/shard];
storing subsequent sets of items in the table by performing updates, to the first set of rows, in a sequence that follows the slot numbers in the slot number column [0270: an enqueue session enqueues all its message for a queue in the same shard so as to preserve the order of messages enqueued by the session; 0255-0257: every message that is stored in a partition has a unique sequence number (slot number) the sequence number may be stored in an indexed column of the queue table, and indexed in a sequence number index (table)]; and
wherein the method is performed by one or more computing devices [0388: computing devices].

Choudhury teaches storing, in the slot number column, slot numbers that produce a particular item-dispersal pattern; after storing the slot numbers that produce the particular item-dispersal pattern (Col. 7 lines 5-7, 32-36: a round robin polling table is generated, the entries corresponding to the same queue should generally be spread evenly through the polling table, the position of the table entry determines the sequence in which the queues are served by the node processor; Col. 8 lines 3-5: an example of the queue numbers (slot numbers) in a predetermined order within the polling table: Q1-Q3-Q4-Q2-Q5-Q1-Q3-Q4-Q6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed queuing of Subramanyam with Choudhury’s preservation of a queueing order by use of a polling table so that queues are serviced in a predictable manner and so that messages associated with respective queues are allotted a predetermined amount of processing power [Choudhury: Col. 3 lines 40-45).
Claim 2:
Subramanyam in view of Choudhury teaches the method of Claim 1 wherein the first set of items comprise dummy data (Choudhury: Col. 7 lines 1-7: round-robin polling table is generated based on each message type).
Claim 3:
Subramanyam in view of Choudhury teaches the method of Claim 1 wherein the first set of items comprise items to be consumed by one or more consumers [Subramanyam: 0134: sharded queue may contain messages that must be consumed by a subscriber to that sharded queue].
Claim 4:
Subramanyam in view of Choudhury teaches the method of Claim 3 wherein: storing the first set of items includes storing an initial set of slot numbers in the slot number column; the initial set of slot numbers reflect the sequence in which the first set of items are stored in the table [Subramanyam: 0255-0257: every message that is stored in a partition has a unique sequence number ; and
the step of storing slot numbers that produce the particular item-dispersal pattern is performed after the first set of items have been consumed by the one or more consumers by adjusting the initial set of slot numbers based on the persistent storage blocks on which the corresponding rows are stored [Subramanyam: 0270: an enqueue session enqueues all its message for a queue in the same shard so as to preserve the order of messages enqueued by the session].
Claim 5:
Subramanyam in view of Choudhury teaches the method of Claim 1 wherein the particular item-dispersal pattern is round-robin (Choudhury: Fig. 5, Col. 7 lines 6-8: round robin polling table is generated).
Claim 6:
Subramanyam in view of Choudhury teaches the method of Claim 1 wherein: the persistent storage blocks are grouped into a plurality of round-robin block sets; the plurality of round-robin block sets includes a first round-robin block set and a second round-robin block set; and the particular item-dispersal pattern is a limited dispersal pattern in which rows are dispersed using a round-robin pattern within the first round-robin block set until the first round-robin block set is full, and when the first round-robin block set is full, rows are dispersed using the round-robin pattern within the second round-robin block set [Subramanyam: Fig. 6, 0121: at step 602 it is determined whether subshard 354 is full. If subshard 354 is full, then it is determined whether the free pool has a partition that may be added to shard 202, and assign partition in free pool to shard, after which row for current message is added to newly assigned partition].
Claim 7:
Subramanyam in view of Choudhury teaches the method of Claim 1 further comprising: building an index on the slot number column [Subramanyam:0257: sequence number index];
after storing the slot numbers that produce the particular item-dispersal pattern, treating the slot number column and the index as read-only; and causing consumers to access particular items from the table in the sequence in which the items were stored in the table based on range scans of the index (Choudhury: (Col. 7 lines 5-7, 32-36: a round robin polling table is generated, the entries corresponding to the same queue should generally be spread evenly through the polling table, the position of the table entry determines the sequence in which the queues are served by the node processor; Col. 8 lines 3-5: an example of the queue numbers (slot numbers) in a predetermined order within the polling table: Q1-Q3-Q4-Q2-Q5-Q1-Q3-Q4-Q6; Col. 7 line 54-Col. 8 line 22: order of queues in the round-robin polling table is predetermined, and followed when servicing messages, i.e., Q1-Q3-Q4-Q2-Q5-Q1-Q3-Q4-Q6 and back to Q1).
Claim 8:
Subramanyam in view of Choudhury teaches the method of Claim 1 wherein: the table is used as a circular buffer to store variable-sized items [Subramanyam: 0096: The circular buffer size can vary from one subshard to another, depending on the number of messages in a subshard and the size of each message];
the method further comprises, prior to storing the first set of items (Choudhury: Col. 7 lines 1-7: round-robin polling table is generated based on each message type):
determining item sizes of items in a sample of the variable-sized items; and selecting a dummy-row size based on the item sizes of items in the sample of the variable-sized items; and the first set of items are dummy rows that have the dummy-row size [Subramanyam: 0098: For each message in a subshard, the corresponding buffer contains either the whole message, metadata only (if the payload is too big), or nothing (in case of memory shortage)].
Claim 9:
Subramanyam in view of Choudhury teaches the method of Claim 1 wherein: the table is a partitioned table; the first set of rows are in a first partition of the table [Subramanyam: 0096: The circular buffers described above may be used to represent subshards in the message cache. Each subshard contains a circular buffer in the message cache];
the method further comprises, responsive to determining that more space is needed for storing items in the table, performing the steps of: adding a new partition to the table; storing a second set of items in the new partition of the table [Subramanyam: Fig. 6, 0121: at step 602 it is determined whether subshard 354 is full. If subshard 354 is full, then it is determined whether the free pool 
wherein storing the second set of items in the new partition causes a second set of rows that correspond to the second set of items to be stored in a second set of two or more persistent storage blocks of the plurality of persistent storage blocks [Subramanyam: 0255-0257: every message that is stored in a partition has a unique sequence number (slot number) the sequence number may be stored in an indexed column of the queue table, and indexed in a sequence number index (table); 0393: storage medium];
in the second set of rows, storing, in the slot number column (Choudhury: Col. 7 lines 5-7, 32-36: a round robin polling table is generated, the entries corresponding to the same queue should generally be spread evenly through the polling table, the position of the table entry determines the sequence in which the queues are served by the node processor; Col. 8 lines 3-5: an example of the queue numbers (slot numbers) in a predetermined order within the polling table: Q1-Q3-Q4-Q2-Q5-Q1-Q3-Q4-Q6. Examiner notes that Choudhury’s teachings applies to any number queues to provide a sequence in which the queues are served), slot numbers that produce the particular item-dispersal pattern [Subramanyam: 0270: the enqueue sessions may be distributed across the shards associated with the instance using a round-robin assignment scheme]; and
after storing the slot numbers that produce the particular item-dispersal pattern in the second set of rows, storing subsequent sets of items in the new partition by performing updates, to the second set of rows, in a sequence that follows the slot numbers in the slot number column [Subramanyam: 0270: an enqueue session enqueues all its message for a queue in the same shard so as to preserve the order of messages enqueued by the session; 0255-0257: every message that is stored in a partition has a unique sequence number (slot number) the sequence number may be stored in an indexed column of the queue table, and indexed in a sequence number index (table)].
Claim 10:
Subramanyam in view of Choudhury teaches the method of Claim 1 further comprising: creating a dequeue log table for storing rows that indicate which items from the table have been dequeued by one or more subscribers [Subramanyam: 0137: dequeuer log table logs all dequeues for all durable subscribers for each queue table partition i.e. subshard]; and
storing, in a particular column of the dequeue log table, slot numbers that produce a second particular item-dispersal pattern; wherein the second particular item-dispersal pattern is such that rows, in the dequeue log table, that contain consecutive slot numbers are not stored in the same persistent storage block [Subramanyam: 0135: each subscriber may simply visit each shard in a round-robin fashion; 0141: dequeuer log table includes the sequence number column]; and
after storing the slot numbers that produce the second particular item-dispersal pattern, storing rows that indicate which items from the table have been dequeued by the one or more subscribers by performing updates, to existing rows in the dequeue log table, in a sequence that follows the slot numbers in the slot number column [Subramanyam: 0141: dequeuer log table includes the sequence number column; 0140: the sharded queue architecture populates each dequeue log subshard once and reuses rows serially (reusing the rows means performing updates to the current rows of the dequeuer log table as more items are dequeued from the shards, and doing so serially would follow the round robin order by which the subscriber visits each shard in [0135])].
Claim 12:
Subramanyam in view of Choudhury teaches the method of Claim 11 further comprising, prior to storing new items in the second partition, causing physical dispersal of rows in the second partition [Subramanyam: 0270: the enqueue sessions may be distributed across the shards associated with the instance using a round-robin assignment scheme].
Claim 13:
Subramanyam in view of Choudhury teaches the method of Claim 1 wherein storing the first set of items in the table and storing the slot numbers that produce the particular item-dispersal pattern are both performed by executing a database command to insert the first set of rows into the table [Subramanyam: 0111: Conventional relational database mechanisms may be used to commit the rows, associated with newly added messages, to the queue table 300].
Claim 14:
the method of Claim 13 wherein the particular item-dispersal pattern is specified by an annotation and code for implementing the particular item-dispersal pattern during row insertion is database-resident [Subramanyam: 0111: Conventional relational database mechanisms may be used to commit the rows, associated with newly added messages, to the queue table 300; 0270: the enqueue sessions may be distributed across the shards associated with the instance using a round-robin assignment scheme, load-balancing assignment scheme or any other assignment scheme.  0388: special-purpose computing devices may also combine custom hard-wired logic, ASICs, or FPGAs with custom programming to accomplish the techniques].
Claim 15:
Subramanyam teaches one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors [0393: storage medium], cause:
storing , on a persistent storage device [0036: a sharded queue is implemented on disk using a partitioned queue table], a first set of items in a table that has a slot number column [0255-0257: every message that is stored in a partition has a unique sequence number (slot number) the sequence number may be stored in an indexed column of the queue table, and indexed in a sequence number index (table)];
wherein the persistent storage device comprises a plurality of persistent storage blocks [0036: a sharded queue is implemented on disk using a partitioned queue table, the disk teaches persistent storage and shards of the queue table teaches blocks];
wherein storing the first set of items in the table causes a first set of rows that correspond to the first set of items to be stored in a set of two or more persistent storage blocks of the plurality of persistent storage blocks [0270: the enqueue sessions may be distributed across the shards associated with the instance using a round-robin assignment scheme (such that the messages “rows” are not stored in the same partition/shard, hence multiple shards are used to store multiple messages)];
produce a particular item-dispersal pattern; wherein the particular item-dispersal pattern is such that rows, in the first set of rows, that contain consecutive slot numbers are not stored in the same persistent storage block [0270: the enqueue sessions may be distributed across the shards associated with the instance using a round-robin assignment scheme; 0036: sharded queue 200 is implemented on disk using a partitioned queue table 300, as illustrated in FIG. 3. Referring to FIG. 3, queue ;
storing subsequent sets of items in the table by performing updates, to the first set of rows, in a sequence that follows the slot numbers in the slot number column [0270: an enqueue session enqueues all its message for a queue in the same shard so as to preserve the order of messages enqueued by the session; 0255-0257: every message that is stored in a partition has a unique sequence number (slot number) the sequence number may be stored in an indexed column of the queue table, and indexed in a sequence number index (table)].
Subramanyam does not teach storing, in the slot number column, slot numbers that produce a particular item-dispersal pattern; and after storing the slot numbers that produce the particular item-dispersal pattern.
Choudhury teaches storing, in the slot number column, slot numbers that produce a particular item-dispersal pattern; and after storing the slot numbers that produce the particular item-dispersal pattern ((Col. 7 lines 5-7, 32-36: a round robin polling table is generated, the entries corresponding to the same queue should generally be spread evenly through the polling table, the position of the table entry determines the sequence in which the queues are served by the node processor; Col. 8 lines 3-5: an example of the queue numbers (slot numbers) in a predetermined order within the polling table: Q1-Q3-Q4-Q2-Q5-Q1-Q3-Q4-Q6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed queuing of Subramanyam with Choudhury’s preservation of a queueing order by use of a polling table so that queues are serviced in a predictable manner and so that messages associated with respective queues are allotted a predetermined amount of processing power [Choudhury: Col. 3 lines 40-45).
Claims 16-24 and 26-28:
Claims 16-24 and 26-28 recite similar limitations as claims 2-10 and 12-14, and are rejected the same.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanyam and Choudhury as applied to claims 1 and 15 above, further in view of Brown (US Publication No. 2018/0150407 A1).
Claim 11:
Subramanyam in view of Choudhury teaches the method of Claim 1.
Subramanyam in view of Choudhury does not teach wherein: each row in the first set of rows has a first size; the first set of rows are stored in a first partition of the table; while the first partition of the table is being used as a circular buffer for storing items to be consumed in a FIFO manner: determining that a second size should be used for storing items; and creating a second partition in said table, and populating the second partition with rows having the second size; and after populating the second partition, storing new items in the second partition by performing updates to rows in the second partition and ceasing to store new items in the first partition.
Brown teaches each row in the first set of rows has a first size [0095-0096, 0274: the “Column Width” field of the descriptor specifies the width of the column of the tabular data indicating the size of the data “each row” in the column of data in bytes]; 
the first set of rows are stored in a first partition of the table; while the first partition of the table is being used as a circular buffer for storing items to be consumed in a FIFO manner [0089: buffers to store data from the source data location and to be accessed “consumed” by the core processor; 0090: a buffer “partition” is associated with a descriptor, each descriptor may represent a fraction of the tabular data. 0171: each of the column FIFO buffers is treated as a circular buffer; 0133: in an example of moving an entire data table comprising four columns, four descriptors are used, one per column. Examiner notes that each descriptor/column has its own column width (size) independent of other columns; 0093: data movement system begins processing descriptor 201a, data associated with that descriptor will be stored in Buffer0]; 
determining that a second size should be used for storing items; and creating a second partition in said table, and populating the second partition with rows having the second size [0093, Fig. 2: after Buffer0 has been filled with data, an indication is set that Buffer0 is ready to be accessed, and movement system will begin processing descriptor 202a (into Buffer1). Examiner notes that each ; and after populating the second partition, storing new items in the second partition by performing updates to rows in the second partition [0171-0172: each of the column FIFO buffers is treated as a circular buffer where a head index specifies the index of where a row should be added to the column FIFO buffers and the head and tail index preventing the overwriting of unread rows in the column FIFO buffers. Examiner notes that this supports that new rows added overwrite existing rows in the buffers unless they are unread] and ceasing to store new items in the first partition [0188-0189: once the “Full Criteria” is satisfied for a column FIFO buffer, signal partition engine to stop partitioning, in effect, to stop adding new rows to the column FIFO buffer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Subramanyam and Choudhury with Brown’s use of multiple partitioned buffers to distribute the buffering of incoming data for consumption into the distributed queues of Subramanyam, to accelerate data movement between main memory and on-chip data movement system that comprises core processors that operate on the data [Brown: 0038].
Claim 25:
Claim 25 recites similar limitations as claim 11 and are rejected the same.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTY KIM/
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169